—Order of disposition, Family Court, Bronx County (Cira Martinez, J.), entered on or about July 29, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would have constituted the crime of criminal sale of a controlled substance in the third degree, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. There was ample evidence of appellant’s purposeful participation in the sale, including evidence that he directed several people to another individual who then exchanged drugs for money, that, upon the undercover officer’s approach, appellant asked him “how many” he wanted, and that appellant then directed the officer to the other man, standing two feet away, who completed the transaction (see, People v Abdul-Aziz, 216 AD2d 77, lv denied 86 NY2d 788). We see no reason to disturb the court’s credibility determinations.
The court’s restriction on cross-examination of the undercover officer was a proper exercise of discretion (see, People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846). Concur — Milonas, J. P., Rosenberger, Nardelli, Tom and Saxe, JJ.